Citation Nr: 0822360	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include as secondary to the 
service-connected tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to March 
1980 with additional service in the United States Navy 
Reserve (USNR).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the RO.  

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the Board in Washington, DC in September 2007.  The 
record indicates that this hearing was cancelled in January 
2008.  See 38 C.F.R. § 20.702 (2007).  

The issues of service connection for a left ear hearing loss 
and an innocently acquired psychiatric disorder, to include 
as secondary to the service-connected tinnitus are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The currently demonstrated mild high frequency sensorineural 
hearing loss of the right ear is shown as likely as not to be 
due to the veteran's exposure to acoustic trauma during his 
extended period of active service or his long service in the 
Reserve.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by mild high frequency sensorineural 
hearing loss of the right ear is due disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Given that the action 
taken hereinbelow is favorable to the veteran, no further 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for hearing loss when the 
threshold for any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the threshold at 
three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed the veteran's service medical records 
and finds that the veteran's hearing was within normal limits 
during his period of active service.  38 C.F.R. § 3.385.  

Subsequent to service, an October 2005 VA audiology treatment 
record indicated that the veteran had mild to moderate 
sensorineural hearing loss in the right ear.  The examiner 
explained that the hearing aid options available to improve 
the veteran's hearing.  

In April 2006, the veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted that the veteran 
reported having a significant amount of military noise 
exposure in boiler rooms and around machinery on ship.  

Following discharge from active service, the veteran reported 
working as a shipfitter in the USNR for 12 years and 
privately for 11 years.  He denied having any history of 
significant recreational noise exposure or familial history 
of hearing disability.  He also reported a history of having 
left ear acoustic neuroma surgery in May 2003 and having had 
manifestations of tinnitus since service.  

On examination, testing showed decibel losses of 15, 20, 20, 
55 and 50 in the requisite frequencies with a discrimination 
ability of 88 percent correct in the right ear and decibel 
losses of 105 in all the requisite frequencies with a 
discrimination ability of no percent correct in the left ear.  

The veteran was diagnosed with mild high frequency 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  The examiner 
stated that the veteran's hearing loss and reported tinnitus 
were consistent with a history of noise exposure.  The 
examiner added that the veteran's hearing loss may have 
occurred during his active duty in the Navy.  

However, the examiner noted that the veteran's left sided 
hearing loss was a result of an acoustic neuroma.  

Because the examiner seemed to offer contradictory opinions 
in the examination report, the RO requested a clarifying 
opinion.  In September 2006, the examiner responded that the 
veteran's right ear hearing loss was consistent with noise to 
which the veteran was exposed for 12 years in the USNR.  

In this regard, the Board notes that the examiner is 
certainly competent to make a medical determination that the 
veteran's disorder was first manifest prior to the time when 
it was first diagnosed.  See also 38 C.F.R. § 3.303(d).  

Thus, the evidence is in relative equipoise in showing that 
the veteran's hearing loss of the right ear as likely as not 
is due to excessive noise exposure during his service.  By 
extending the benefit of the doubt to the veteran, service 
connection for right ear hearing loss is granted.  See 
38 C.F.R. § 3.303(d).  



ORDER

Service connection for a right ear hearing loss is granted.  



REMAND

The veteran reports having extensive noise exposure in 
connection with his long service in Navy.  In an April 2006 
VA examination, the examiner noted that the veteran's severe 
left ear hearing deficit was the result of surgery for the 
removal of an acoustic neuroma.  However, the examiner did 
not opine as to the likely etiology of the acoustic neuroma 
removal.  

The Board notes that VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2005); 
see 38 C.F.R. § 19.9 (2005).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

With respect to the claimed psychiatric disorder, the Board 
notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

In this regard, the Board notes that the veteran was granted 
service connection for tinnitus in April 2006.  In an August 
2005 VA treatment record, the examiner indicated that the 
severity of his tinnitus condition had aggravated the 
veteran's depression and had caused him to contemplate 
suicide.  

In a November 2007 private treatment record, the doctor 
observed that the "primary trigger" for the veteran's 
psychiatric condition was his tinnitus.  

Thus, the Board finds that the veteran should be afforded a 
more contemporaneous VA examination to determine if the 
veteran's claimed psychiatric disorder was caused or 
aggravated by the service-connected tinnitus.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
 
The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for his claimed left 
ear hearing disorder and psychiatric 
disorder since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his 
claims.  

3.  The veteran should be afforded VA 
examinations to determine the nature, 
extent and likely etiology of the claimed 
hearing and psychiatric disorders.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies must 
be performed.  
 
Based on a review of the claims file and 
the clinical findings of the 
examination(s), the examiner(s) should 
answer the following questions:

(a)  Is it at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the veteran had 
left ear hearing loss that had its 
clinical onset in service or due to 
an acoustic neuroma that itself was 
due to any event or incident of his  
long service on active duty or in 
the Reserve?  A complete rationale 
must be given for all opinions and 
conclusions expressed in a 
typewritten report.  

(b)  Is it at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the veteran's 
claimed innocently acquired 
psychiatric disorder is caused or 
otherwise aggravated by the service-
connected tinnitus?  A complete 
rationale must be given for all 
opinions and conclusions expressed 
in a typewritten report.  

4.  After completion of all indicated 
development, the veteran's claims should 
be readjudicated in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


